Assault and battery.
Mrs. Powers. On September 28, I went out. On my return I found Charles McCloskey and others, the workmen, in a riotous manner in the house. I was exasperated with him and raised my hand to strike him. He then struck me and knocked me down. I hired him at $120 per year. I never discharged Mc-Closkey.
*238Susan Stidham. I saw Mrs. Powers come into mother’s room for safety. Her mouth was bloody, and handkerchief. Mc-Closkey was in the entry swearing, stamping, and threatening her, and all the afternoon he and the men were at play, etc.
William Stidham. I was going towards home, heard great noise, etc., was told McCloskey and men were drunk, etc. Mrs. Powers was at her house and her mouth bloody, etc. McCloskey and several men were there; he abused me.
Brian McCormick. Mrs. Powers came home in the evening. Her daughter said McCloskey had abused her, she struck at him, he pushed her or knocked her down.
Catharine Daugherty. McClosky was struck by mistress, he knocked her down and knocked her tooth out.
Ann Thompson.
Verdict, guilty. Fined $20, and bound to keep the peace.